 


114 HRES 53 EH: A resolution condemning the cowardly attacks on innocent men, women, and children in northeastern Nigeria by Boko Haram and urging a peaceful and credible national election.
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 53 
In the House of Representatives, U. S.,

March 23, 2015
 
RESOLUTION 
A resolution condemning the cowardly attacks on innocent men, women, and children in northeastern Nigeria by Boko Haram and urging a peaceful and credible national election. 
 
 
Whereas on the night of January 3, 2015, the terrorist group Boko Haram launched a horrific attack on innocent men, women, and children in the northeastern Nigerian town of Baga; Whereas the terrorists of Boko Haram used assault rifles, grenade launchers, and fire to slaughter innocent civilians and the scope of casualties in this one attack totals in the hundreds and possibly thousands; 
Whereas some nongovernmental organizations have described the attack in Baga as the terrorist group's deadliest massacre to date; Whereas Nigerian security forces have been largely unable to prevent Boko Haram’s territorial advances in the northeast since July 2014; 
Whereas human rights groups have indicated that the Nigerian state security forces should improve efforts to protect civilians during offensive operations against Boko Haram; Whereas this Islamist terrorist group, designated as a United States Foreign Terrorist Organization in November 2013, has killed over 5,000 people in Nigeria in 2014 alone and displaced over 1,000,000 innocent people; 
Whereas Boko Haram has launched attacks in the neighboring countries of Cameroon, Niger, and Chad; Whereas Boko Haram’s leadership has voiced support for and received some funding and training from other Islamist terrorist groups, such as al Qaeda and its affiliates, and has recently embraced propaganda tactics similar to the Islamic State of Iraq and the Levant (ISIL); 
Whereas Boko Haram’s leadership pledged official allegiance to ISIL, which ISIL has publicly accepted; Whereas Boko Haram has abducted hundreds of civilians, using women and children as slaves, subjecting them to sexual abuse, and deploying them as suicide bombers, and forcibly recruiting boys as child soldiers; 
Whereas Boko Haram has threatened to disrupt the Nigerian elections and attacks such as the one in Baga may result in many Nigerians being unable to vote in the upcoming national elections;  Whereas election-related violence in Nigeria has occurred in successive elections, including in 2011, when nearly 800 people died and some 65,000 were displaced in clashes following the presidential election; 
Whereas President Goodluck Jonathan, Major General (retired) Muhammadu Buhari, and other presidential candidates signed the “Abuja Accord” on January 14, 2015, committing themselves and their campaigns to refrain from public statements that incite violence, to run on issue-based platforms that do not seek to divide citizens along religious or ethnic lines, and to support the impartial conduct of the electoral commission and the security services; Whereas Secretary of State John Kerry traveled to Nigeria on January 25, 2015, to emphasize the importance of ensuring the upcoming elections are peaceful, nonviolent, and credible; 
Whereas Nigeria was scheduled to hold national elections on February 14, 2015, but the elections were postponed for 6 weeks and are now scheduled for March 28, 2015; Whereas political tensions in the country are high, and either electoral fraud or violence could undermine the credibility of the upcoming election; 
Whereas Nigeria is Africa’s largest economy, biggest oil producer, and most populous nation, making it an influential country in the region; and Whereas Nigeria is an important partner of the United States and it is in the best interest of the United States to maintain close ties with Nigeria: Now, therefore, be it 
 
That the House of Representatives— (1)expresses its strong support for the people of Nigeria, especially the men, women, and children in northeastern Nigeria, including the town of Baga, who have been terrorized, abducted, trafficked, and murdered by the terrorist group Boko Haram; 
(2)condemns Boko Haram for its violent attacks on civilian targets, including schools, mosques, churches, villages, and markets in Nigeria; (3)expresses concern about the possibility of an expanded relationship between Boko Haram and ISIL in light of Boko Haram’s pledge of allegiance to ISIL; 
(4)encourages the Government of Nigeria to strengthen efforts to protect civilians from the terrorists of Boko Haram, including through cooperation with neighboring countries and other international actors; (5)urges all political candidates to uphold the commitments outlined in the Abuja Accord and the Government of Nigeria to hold their elections without further delay on March 28, 2015;  
(6)remains committed to protecting democratic principles and universal human rights worldwide; (7)supports United States assistance to the Government of Nigeria to combat Boko Haram and search for those who have been abducted by Boko Haram; and 
(8)applauds the countries of the region and the African Union for their efforts to establish a regional security force, which will include Chad, Niger, Nigeria, Cameroon, and Benin, to combat Boko Haram and supports offers of robust security assistance to strengthen the force’s capacity.  Karen L. Haas,Clerk. 